Order entered April 3, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-01029-CR

                                COREY LEE HOBBS, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F09-59386-R

                                              ORDER
       The Court ORDERS court reporter Karren Jones to file, within FIFTEEN DAYS of the

date of this order, a supplemental record containing State’s Exhibit no. 53.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Karren

Jones, court reporter, and to counsel for all parties.

                                                         /s/   ADA BROWN
                                                               JUSTICE